[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________           FILED
                                                 U.S. COURT OF APPEALS
                              No. 09-10251         ELEVENTH CIRCUIT
                                                    JANUARY 14, 2010
                          Non-Argument Calendar
                                                        JOHN LEY
                        ________________________
                                                      ACTING CLERK

                   D. C. Docket No. 08-01393-CV-JEO-S

JOE DANIEL HOLT, JR.,


                                                           Plaintiff-Appellant,

                                  versus

MAC GLENN, Probation Officer,

                                                          Defendant-Appellee.


                        ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                            (January 14, 2010)

Before TJOFLAT, WILSON and FAY, Circuit Judges.

PER CURIAM:
      Joe Daniel Holt, Jr. appeals the district court’s dismissal of his 42 U.S.C.

§ 1983 complaint for failure to state a claim upon which relief can be granted. For

the reasons set forth below, we affirm.

                                           I.

      In his pro se complaint, Holt asserted that, on July 18, 2005, he obtained an

order of probation sheet from his probation officer, Mac Glenn. The sheet

provided that Holt was to serve a term of three years’ probation. Holt contended

that, sometime after an August 15, 2005 hearing, Glenn altered the original order

of probation sheet to reflect that Holt was to serve a period of nine years’

probation. Holt noted that the state court revoked his probation on October 30,

2006 and sentenced him to 10 years’ imprisonment.

      The magistrate issued a report and recommendation (“R&R”),

recommending dismissing Holt’s complaint sua sponte, pursuant to 28 U.S.C.

§ 1915A, because the complaint was filed after the applicable two-year statute of

limitations had expired.

      Holt filed objections to the R&R, arguing that he had filed his complaint

within the statutory period and asserting that Glenn “contributed to the false

imprisonment of the plaintiff through [his] perjured testimony . . . and the altered

government record.”



                                           2
      The district court determined that it did not need to determine the statute of

limitations issue, because the facts set forth in Holt’s complaint failed to state a

cognizable claim under § 1983. It found that Holt failed to plead facts showing

that Glenn’s actions resulted in a violation of Holt’s constitutional rights, because

Glenn’s amendment of the probation report to reflect a different length of

probation would not have resulted in the revocation of Holt’s probation. The court

noted that Holt asserted for the first time in his objections to the R&R that Glenn

had offered perjured testimony, “presumably at the revocation hearing.” The court

determined that this allegation failed to state a claim under § 1983, because, under

§ 1983, “witnesses are granted absolute immunity for their testimony at trial.”

Based on these findings, the district court dismissed Holt’s complaint under 28

U.S.C. § 1915A(b)(1).

                                           II.

      Holt argues that Glenn should be held liable under § 1983, because he

altered the order of probation sheet on August 15, 2005, and this alteration led to

his imprisonment. He contends that Glenn’s action violated his Equal Protection

and Due Process rights and caused his false imprisonment. Holt also asserts that

Glenn’s actions caused him to be sentenced to cruel and unusual punishment, in

violation of the Eighth Amendment.



                                            3
      We review de novo a district court’s decision to dismiss for failure to state a

claim under 28 U.S.C. § 1915A(b)(1), taking the allegations in the complaint as

true. Boxer X v. Harris, 437 F.3d 1107, 1110 (11th Cir. 2006). Pursuant to

§ 1915A, a district court must dismiss the complaint of a prisoner if the complaint

“is frivolous, malicious, or fails to state a claim upon which relief may be granted.”

28 U.S.C. § 1915A(b)(1). A pro se complaint is held to a “less stringent standard

than pleadings drafted by attorneys and will, therefore, be liberally construed.” See

Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).

      “To establish a claim under 42 U.S.C. § 1983, a plaintiff must prove (1) a

violation of a constitutional right, and (2) that the alleged violation was committed

by a person acting under color of state law.” Holmes v. Crosby, 418 F.3d 1256,

1258 (11th Cir. 2005). “The first inquiry in any § 1983 lawsuit . . . is whether the

plaintiff has been deprived of a right secured by the Constitution and laws.” Baker

v. McCollan, 443 U.S. 137, 140, 99 S.Ct. 2689, 2692, 61 L.Ed.2d 433 (1979)

(quotations omitted). The Fourteenth Amendment provides that “[n]o State

shall . . . deprive any person of life, liberty, or property, without due process of

law; nor deny to any person within its jurisdiction the equal protection of the

laws.” U.S. C ONST., Amend. XIV § 1.

                                           III.



                                            4
       Holt’s complaint appears to allege that Glenn deprived Holt of a liberty

interest without due process of law. However, “section 1983 requires proof of an

affirmative causal connection between the official’s acts or omissions and the

alleged constitutional deprivation.” Zatler v. Wainwright, 802 F.2d 397, 401 (11th

Cir. 1986) (emphasis added). The district court correctly found that Holt’s

complaint failed to show a causal connection between Glenn’s act – the alleged

alteration of the order of probation – and the alleged deprivation of Holt’s liberty

interest – the revocation of his probation. In his complaint, Holt acknowledged

that his probation was revoked after an October 30, 2006 hearing. Thus, Holt was

provided with due process of law before he was deprived of his liberty interest.

Furthermore, Glenn’s act of amending the probation order to reflect a nine-year

period of probation rather than a three-year period did not result in the revocation

of the probation. Accordingly, because Glenn’s actions did not cause Holt to be

deprived of his liberty interest, Holt has failed to state a claim for relief.

       In his objections to the R&R, Holt argues that Glenn deprived him of his

liberty interest by falsely testifying at his probation revocation hearing. However,

we have held that “parole officers enjoy [quasi-judicial] immunity for testimony

given during parole revocation hearings when they act within the scope of their

duties.” Holmes, 418 F.3d at 1258; see also United States v. Frazier, 26 F.3d 110,



                                             5
113 (11th Cir. 1994) (noting that “courts treat revocations the same whether they

involve probation, parole, or supervised release”). Thus, any claim arising from

Glenn’s testimony at Holt’s probation revocation hearing lacks merit, because

Glenn was entitled to immunity. Accordingly, we affirm the district court’s

dismissal of Holt’s complaint for failure to state a claim upon which relief may be

granted.

      AFFIRMED.




                                          6